— In an action to recover damages for malicious prosecution, the plaintiff appeals from an order of the Supreme Court, Rockland County (Miller, J.), dated April 26, 1988, which denied its cross motion, inter alla, for summary judgment and granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed for reasons stated by Justice Miller in her memorandum decisions dated January 29, 1988, and April 26,1988; and it is further,
Ordered that the respondents, appearing separately and filing separate briefs, are awarded one bill of costs. Mollen, P. J., Lawrence, Kooper, Spatt and Harwood, JJ., concur.